      Case 3:18-cr-04609-LAB Document 144 Filed 02/17/21 PageID.650 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                  Case No.: 18cr4609-LAB and
                                   Plaintiff,   21cv173-LAB
12
13    v.                                        ORDER CLARIFYING SCOPE
                                                OF WAIVER; AND
14    DANIEL JAVIER
15                              Defendant.      ORDER DENYING LEAVE FOR
                                                DEFENDANT’S COUNSEL TO
16
                                                FILE AFFIDAVIT UNDER SEAL
17
18
19         After pleading guilty to conspiracy to distribute methamphetamine and being
20   sentenced to 180 months’ imprisonment, Defendant Daniel Javier filed a petition
21   pursuant to 28 U.S.C. § 2255, seeking to have his sentence vacated on the basis
22   of ineffective assistance of counsel.
23         Javier has accused his attorney, Thomas Sims, of grossly neglecting his
24   defense, and coaching him to lie to or mislead Magistrate Judge Karen Crawford.
25   The Court ordered Sims to file an affidavit responding to Javier’s accusations
26   against him. (Docket no. 140.) The Court specifically found that, by leveling these
27   accusations against Sims, Javier had waived the attorney-client privilege and that
28   Sims was relieved of any confidentiality obligations. (Id. at 2:17–21 (citing Bittaker

                                                1
                                                                           18cr4609 & 21cv173
      Case 3:18-cr-04609-LAB Document 144 Filed 02/17/21 PageID.651 Page 2 of 4



 1   v. Woodford, 331 F.3d 715, 718–19 (9th Cir. 2003).) As authorized under Rule 7(b)
 2   of the Rules Governing Section 2255 Proceedings, the Court then ordered Sims
 3   to address Javier’s contentions at pages 22–23 of the § 2255 motion. Specifically,
 4   the Court required him to answer four enumerated questions. (Id. 2:25–3:11.)
 5         Sims has now filed two ex parte motions. He asks the Court to make a finding
 6   that the attorney-client privilege has been impliedly waived with respect to the
 7   matters he has been ordered to address. (Docket no. 142.) He also asks for leave
 8   to file his affidavit under seal. (Docket no. 143.)
 9   Waiver
10         The Court earlier made the express finding that the attorney-client privilege
11   had been waived, and that Sims was relieved of any ethical obligations to keep
12   attorney-client communications confidential. As Bittaker made clear, this applies
13   to all communications between Javier and Sims:
14         It has long been the rule in federal courts that, where a habeas
           petitioner raises a claim of ineffective assistance of counsel, he waives
15
           the attorney-client privilege as to all communications with his allegedly
16         ineffective lawyer.
17   331 F.3d at 716 (emphasis added). The Court construes Sims’ first motion as a
18   request to clarify the scope of the waiver. So construed, the motion is GRANTED.
19         Even if the Court had not expressly made this finding, Javier’s filing of his
20   § 2255 petition constituted an automatic waiver. “The defendant impliedly waives
21   his attorney-client privilege the moment he files a habeas petition alleging
22   ineffective assistance of counsel.” Lambright v. Ryan, 698 F.3d 808, 818 (9th Cir.
23   2012) (emphasis added). The waiver extends to all communications between
24   Javier and Sims. Bittaker, 331 F.3d at 716.
25         Furthermore, by intentionally discussing formerly privileged and confidential
26   communications publicly, Javier has waived both the privilege and any expectation
27   of confidentiality as to these communications and all other communications on the
28   same subject. See Hernandez v. Tanninen, 604 F.3d 1095, 1100 (9th Cir. 2010)

                                                2
                                                                          18cr4609 & 21cv173
      Case 3:18-cr-04609-LAB Document 144 Filed 02/17/21 PageID.652 Page 3 of 4



 1   (citing United States v. Nobles, 422 U.S. 225, 239–40 (1975); Weil v.
 2   Inv./Indicators, Research & Mgmt., 647 F.2d 18, 24 (9th Cir. 1981).) For this reason
 3   as well, anything Javier raised or mentioned as part of his ineffective assistance of
 4   counsel claim is no longer privileged or confidential.
 5         Javier’s accusations against Sims are incredibly broad, and embrace the
 6   entire time period of the representation. The accusations begin at his first meeting
 7   with Sims and conclude with Sims’ failure to bring a direct appeal. They cover the
 8   arraignment, the plea agreement and change of plea hearing, the pre-sentence
 9   report and other preparations for sentencing, and all meetings between them
10   throughout the entire time period. Javier’s discussion of what they discussed as
11   well as what Sims allegedly refused to discuss or consider, encompasses the
12   entire representation. All attorney-client privilege and any obligation of
13   confidentiality are waived with regard to the entire representation, through and
14   including sentencing and the decision not to file a direct appeal.
15         In a situation like this, it is understandable that defense counsel may feel
16   some professional or ethical obligation to minimize disclosures. However, counsel
17   owe a duty of candor to the tribunal. Sims must respond fully and candidly as
18   ordered by the Court.
19   Motion to Seal
20         In an extremely brief motion, Sims asks that he be allowed to file his entire
21   affidavit under seal. He explains only that “there are elements to the handling of
22   the case which should not be disclosed to the public,” and that disclosure “could
23   have a very negative impact as to the safety and well-being” of Javier. Sims does
24   not point to any potential harm to himself or invoke any privilege of his own as a
25   basis for requesting sealing.
26         There is a presumption of public access to court documents. Nixon v. Warner
27   Commc’ns, Inc., 435 U.S. 589, 597 (1978). This applies fully to dispositive
28   pleadings, and the party seeking to seal a judicial record bears the burden of

                                               3
                                                                          18cr4609 & 21cv173
      Case 3:18-cr-04609-LAB Document 144 Filed 02/17/21 PageID.653 Page 4 of 4



 1   overcoming this strong presumption by meeting the “compelling reasons”
 2   standard. Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.
 3   2006). See also United States v. Ballard, 2013 WL 3146799, at *8 (E.D. Cal., June
 4   18, 2013) (applying “compelling reasons” standard to motion to seal documents in
 5   support of § 2255 petition). The “compelling reasons” must be supported by
 6   specific factual findings, and any decision to seal must articulate the factual basis
 7   for the ruling, without relying on conjecture. Kamakana, 447 F.3d at 1178–79.
 8   Furthermore, any sealing must be narrowly tailored. See Pintos v. Pac. Creditors
 9   Ass’n, 605 F.3d 665, 677–79 (9th Cir. 2010).
10         The motion’s generalized references to unspecified aspects of the
11   representation and possible harm to Javier are far too vague to meet the
12   “compelling reasons” standard. And even supposing the standard were met with
13   regard to some parts of Sims’ response, there is no reason to believe that redaction
14   of the sensitive information would not suffice and that the entire affidavit needs to
15   be sealed. The motion is DENIED WITHOUT PREJUDICE.
16
17         IT IS SO ORDERED.
18   Dated: February 17, 2021
19
20                                           Honorable Larry Alan Burns
                                             United States District Judge
21
22
23
24
25
26
27
28

                                               4
                                                                            18cr4609 & 21cv173
